Citation Nr: 0721863	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance/housebound.

2.  Whether the Board decision dated in March 1947 should be 
revised based on clear and unmistakable error.

3.  Whether the rating decision dated in January 1948 should 
be revised based on clear and unmistakable error.

4.  Whether the rating decision dated in January 1949 should 
be revised based on clear and unmistakable error.

5.  Whether the rating decision dated in February 1960 should 
be revised based on clear and unmistakable error.


6.  Whether the rating decision dated in July 1961 should be 
revised based on clear and unmistakable error.

7.  Whether the Board decision dated in June 1962 should be 
revised based on clear and unmistakable error.

8.  Whether the rating decision dated in August 1962 should 
be revised based on clear and unmistakable error.

9.  Whether the Board decision dated in February 1963 should 
be revised based on clear and unmistakable error.

10.  Whether the rating decision dated in October 1963 should 
be revised based on clear and unmistakable error.

11.  Whether the rating decision dated in August 1966 should 
be revised based on clear and unmistakable error.

12.  Whether the rating decision dated in September 1968 
should be revised based on clear and unmistakable error.

13.  Whether the rating decision dated in December 1970 
should be revised based on clear and unmistakable error.

14.  Whether the rating decision dated in February 1973 
should be revised based on clear and unmistakable error.

15.  Whether the rating decision dated in March 1973 should 
be revised based on clear and unmistakable error.

16.  Whether the rating decision dated in April 1983 should 
be revised based on clear and unmistakable error.

17.  Whether the Board decision dated in June 1984 should be 
revised based on clear and unmistakable error.

18.  Whether the rating decision dated in July 1984 should be 
revised based on clear and unmistakable error.

19.  Whether the Board decision dated in January 1986 should 
be revised based on clear and unmistakable error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 2002 and December 2005 rating decisions.


FINDINGS OF FACT

1.  The veteran's service connected disabilities do not 
render him housebound or in need of aid and attendance. 

2.  Proper appellate posture for review by the Board has not 
been acquired for the matters concerning claimed error in the 
Board decisions dated in 1947, 1962, 1963, 1984, and 1986.

3.  No more than disagreement as to how the facts were 
weighed in rating decisions dated in 1948, 1949, 1960, 1961, 
1962, 1963, 1966, 1968, 1970, 1973, 1983, and 1984 has been 
presented in support of the claim of clear and unmistakable 
error in those decisions.


CONCLUSIONS OF LAW

1.  Criteria for special monthly compensation based on the 
need for aid and attendance or at the housebound rate have 
not been met.  38 U.S.C.A. §§ 501, 1114, 1115 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2006).

2.  The claims of error in Board decisions dated in 1947, 
1962, 1963, 1984, and 1986 are dismissed.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1404 (2006).

3.  The criteria to revise rating decisions dated in 1948, 
1949, 1960, 1961, 1962, 1963, 1966, 1968, 1970, 1973, 1983, 
and 1984 because of clear and unmistakable error in those 
decisions have not been met.  38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special Monthly Compensation (SMC)

The regulations provide that increased compensation may be 
awarded when it is determined that a veteran is so helpless 
on account of his service connected disabilities as to be in 
need of regular aid and attendance.

Aid and attendance is defined as being helpless, or so nearly 
helpless, as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he: 1) is either blind, or 
so nearly blind, as to have corrected visual acuity of 5/200 
or less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; 2) is a patient in a nursing home 
because of mental or physical incapacity; or 3) establishes a 
factual need for aid and attendance.  38 C.F.R. § 3.351.

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: 1) the 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; 2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); 3) the inability 
of a claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; 4) the 
inability to attend to the wants of nature; or 5) the 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 

"Bedridden" will also be a proper basis for the 
determination of aid and attendance. 
"Bedridden" means a condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the person is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the person is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the person is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Entitlement to additional compensation by reason of being 
house bound are awarded where the veteran has a service 
connected disability 100 percent disabling under the VA's 
Schedule for Rating Disabilities, and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more; or (2) is "permanently housebound" by reason 
of service connected disability or disabilities (i.e., the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the service 
connected disability or disabilities and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114.  

The veteran is currently service connected for a 
psychophysiological musculoskeletal reaction, for 
nephrolithiasis, and for residuals of malaria, with a 
combined evaluation of 60 percent.  

The veteran underwent a VA examination in November 2002.  The 
veteran was brought to his examination by his daughter.  The 
examiner indicated that the veteran was not bedridden, and he 
had no major visual problems. The examiner indicated that on 
a typical day, the veteran would get up, walk to the 
bathroom, where he shaves and brushes his teeth; and then 
dress himself, before having breakfast.  The veteran 
indicated that he generally read and watched television 
throughout the day.  The veteran was well developed and 
walked with adequate propulsion using a Canadian crutch.  The 
examiner indicated that the veteran could walk for about 1.5 
kilometers at a slow to normal pace.  The veteran could leave 
his house to attend medical appointments and to go to church.

Subsequently, the veteran's health deteriorated significantly 
in the roughly five years since his VA examination, and the 
medical evidence indicates that is decline is attributable to 
the onset of Alzheimer's disease and not as a result of his 
service connected disabilities.  For example, in July 2004, 
it was noted that the veteran was unable to handle any social 
situation alone as he was severely impaired due to his 
Alzheimer's disease, such that he needed to be accompanied by 
a responsible adult person at all times.  His cognitive and 
intellectual capacities were found to be severely impaired.  
Similarly, in July 2005, it was noted that the veteran was in 
need of continuous supervision on account of his dementia, 
and the veteran was found to have significant cognitive 
impairment.  In October 2005, the veteran was unable to 
communicate effectively due to his dementia.

As such, while the medical evidence clearly shows that the 
veteran is unable to protect himself from the hazards of his 
daily environment, the evidence fails to show that his 
service connected disabilities are responsible.  For example, 
in June 2005, it was noted that the veteran still ambulated, 
but got lost easily.  Therefore, the criteria for SMC have 
not been met, and the veteran's claim is denied.

II. Clear and Unmistakable Error (CUE)

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," 

(2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and 

(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

The eighteen issues concerning allegations of clear and 
unmistakable error arose out of a nine page memorandum 
prepared by the veteran's representative which was dated in 
December 2004 and received at the RO in July 2005.  As to 
those issues which concern potential error in Board 
decisions, it is observed that the RO does not have 
jurisdiction to review a prior Board decision based on an 
allegation of error, and that any motion to revise a Board 
decision based on clear and unmistakable error are to be 
filed at the Board (rather than at the RO).  38 C.F.R. 
§ 20.1404.  In view of this, proper appellate posture for 
review by the Board has not been acquired for the matters 
concerning potential error in these prior Board decisions.  
Accordingly these issues are dismissed without prejudice to 
refiling.

As to the remaining issues regarding claimed errors in 
various rating actions, the memorandum purportedly raising 
these claims is nothing more than a narrative chronology of 
the contents of the veteran's claims file with, at most, the 
representative's interpretation of how the facts set forth 
should in his view have yielded a different result.  As set 
out above, it is well established that to succeed in a claim 
of clear and unmistakable error it must be found that 
reasonable minds could only conclude that the original 
decisions were fatally flawed at the time they were made, and 
that a disagreement as to how the facts were weighed is not 
sufficient to establish that a clear and unmistakable error 
was made.  Here, the only allegation is that there was a 
misinterpretation of the facts in the rating actions at 
issue.  Accordingly, the claims concerning clear and 
unmistakable error in rating actions dated in 1948, 1949, 
1960, 1961, 1962, 1963, 1966, 1968, 1970, 1973, 1983, and 
1984 are denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in September 2002.
 
VA treatment records have been obtained.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
veteran was scheduled to testify at a hearing before the 
Board, but he withdrew his hearing request.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's SMC claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

The Board also notes that detailed discussion of VA's various 
duties to notify and assist is unnecessary with regard to the 
CUE claims since it has been determined that VA's duties to 
notify and assist are not applicable with respect to claims 
alleging that a clear and unmistakable error was made.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).


ORDER

Special monthly compensation is denied.

The issues of whether there was clear and unmistakable error 
in Board decisions dated in 1947, 1962, 1963, 1984, and 1986 
are dismissed without prejudice to refiling.

The appeal of whether the rating decisions dated in 1948, 
1949, 1960, 1961, 1962, 1963, 1966, 1968, 1970, 1973, 1983, 
and 1984 should be revised based on clear and unmistakable 
error is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


